NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BARON MONTERO JONES,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendant-Appellee.
2011-5025
Appeal from the United States Court of Federa1
Claims in case no. 10-CV-215, Judge Susan G. Braden.
ON MOTION
ORDER
Baron Montero Jones moves for a 30-day extension of
time to file his brief,
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted Jones’ brief is due within 30
days of the date of filing of this order

JONES V. US
CC`
S
2
FoR THE CoURT
DEC 1 4 mm lsi Jan H0rba1y
Date J an H0rbaly
Clerk
Baron Monter0 J ones (Informa1 Brief Forn1 Enclosed)
Armand0 A. Rodriguez-Feo, Esq.
lLED
u.s. eouFr£0F A\=PEAr.s F0n
THE FE scm cmcun
_ UEC -1 4 2010
.lAN lDRBAL¥
Cl.ERK _
-.._